Citation Nr: 0736157	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-42 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active military service from March 1958 to 
March 1962.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New York, New York.


FINDING OF FACT

A chronic disorder of the right knee was not present within 
one year following the veteran's separation from active duty, 
and the veteran's current right knee disability is not 
etiologically related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letters 
mailed in September and November 2003, prior to its initial 
adjudication of the claim.  Although the originating agency 
did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for right knee 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's right knee disability.  
Consequently, no disability rating or effective date will be 
assigned.  Accordingly, the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by active service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that service connection is warranted for a 
right knee disability because it is due to in-service trauma 
from a fall while he was stationed onboard the USS Little 
Rock.  The veteran's service medical records show that in 
September 1960, while stationed on the USS Little Rock, he 
presented to sick call with asymptomatic prepatellar 
bursitis.  He returned for observation over the following 
days and it was noted that his knee was slightly enlarged so 
fluid was drained from the knee.  By October 1960 his 
effusion had begun to slowly decrease.  On examination in 
March 1962, performed for purposes of release from active 
duty, his lower extremities were clinically evaluated as 
normal.  

The earliest post-service medical evidence of a right knee 
disability is a September 2002 VA outpatient treatment record 
showing that the veteran experienced episodic pain in his 
right knee which was precipitated by walking.  The diagnosis 
was degenerative joint disease of the right knee.  

Also of record are two statements from soldiers who served 
with the veteran on the USS Little Rock.  In both statements, 
the fellow soldiers claimed that they witnessed the veteran 
trip over an anchor chain and fall on his knees.  They stated 
that the veteran looked as if he was in pain and they helped 
him to sick call.  

The veteran was afforded a VA examination in January 2004.  
At this examination, the veteran described his knee problems 
in service and indicated that he had no knee problems after 
service until three years prior to the examination when he 
started experiencing periodic swelling and pain.  The 
diagnosis was chronic knee pain and torn meniscus with 
degenerative changes.  The examiner opined that the injury 
the veteran sustained in service was not responsible for his 
current knee disability.  He further explained that the 
injury in service was acute and was treated at the time.  
There was no reoccurrence of a knee condition until 2002, 
almost 40 years after he injured it in 1960.  Therefore, he 
concluded that the veteran's knee disability was degenerative 
in nature and not related to the acute injury in service.  

The foregoing medical evidence indicates that the right knee 
injury sustained by the veteran in service resolved prior to 
his discharge from service, that he had no further right knee 
problem until many years following his discharge from 
service, and that his current right knee disability is 
unrelated to service.

The evidence of a nexus between the veteran's current right 
knee disability and his naval service is limited to his own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


